UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-6093 Name of Registrant: Vanguard Institutional Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2010  December 31, 2010 Item 1: Reports to Shareholders Vanguard Institutional Index Fund Annual Report December 31, 2010 > It was a volatile year for the financial markets, but U.S. stocks ended 2010 with double-digit gains. > For the fiscal year ended December 31, 2010, Vanguard Institutional Index Fund returned about 15%, closely tracking its benchmark index. > All ten sectors posted positive results for the period, with consumer discretionary and industrials leading the way. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Fund Profile. 6 Performance Summary. 7 Financial Statements. 9 About Your Funds Expenses. 25 Glossary. 27 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Fiscal Year Ended December 31, 2010 Total Returns Vanguard Institutional Index Fund Institutional Shares 15.05 % Institutional Plus Shares 15.07 S&P 500 Index 15.06 Large-Cap Core Funds Average 12.86 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. Institutional and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Y our Funds Performance at a Glance December 31, 2009 , Through December 31, 2010 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Institutional Index Fund Institutional Shares $101.98 $115.01 $2.120 $0.000 Institutional Plus Shares 101.98 115.01 2.145 0.000 1 Chairmans Letter Dear Shareholder, Global financial markets took a roller-coaster ride during 2010. Still, despite many ups and downs, U.S. stocks ended the year with double-digit gains. Vanguard Institutional Index Fund returned about 15% for the period, closely tracking its benchmark, the Standard & Poors 500 Index. The fund outperformed the average return of its large-capitalization core fund peers, which stood at about 13% for the year. Stocks rallied as the forecast seemed to brighten After a series of false starts, hesitations, and retreats, global stock markets finished 2010 with powerful gains. As the prospect of a double-dip recession faded, the broad U.S. stock market clambered higher, shrugging off high unemployment and distress in Europes debt markets to return 17.70%. Small- and mid-capitalization stocks did even better. Outside the United States, gains were more muted, in part because Europes sovereign debt challenges continued to reverberate through local stock markets. Emerging markets were the best performers. Asias developed markets performed weakly, though the strength of the yen, the Australian dollar, and other regional currencies bolstered returns for U.S.-based investors. 2 The fixed income market reprised a familiar theme Although U.S. Treasury securities rallied through the summer, total return tables were dominated by riskier bonds for the full 12 months, a pattern we also saw in 2009. Low interest rates and a sense that the economic recovery was gathering momentum prompted investors to seek higher yields in both high-quality and below-investment-grade corporate bonds. The broad U.S. bond market returned 6.54%. Late in the year, yields bounced off summer lows, putting pressure on bond prices. The dynamic was especially pronounced among municipal bonds. As it has since December 2008, the Fed held its target for short-term interest rates near 0%, keeping the returns available from money market instruments such as the 3-month Treasury bill in the same neighborhood. Gains in all sectors boosted fund returns The year just ended was a period of slow but steady recovery for the U.S. and global economies. During 2010, the S&P 500 Index, a barometer of the markets larger stocks, hit some rough spots, but it managed to post an impressive return of about 15% for the year. Your funds Market Barometer Average Annual Total Returns Periods Ended December 31, 2010 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 16.10% -2.37% 2.59% Russell 2000 Index (Small-caps) 26.86 2.22 4.47 Dow Jones U.S. Total Stock Market Index 17.70 -1.56 3.17 MSCI All Country World Index ex USA (International) 11.60 -4.58 5.29 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 6.54% 5.90% 5.80% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 2.38 4.08 4.09 Citigroup Three-Month U.S. Treasury Bill Index 0.13 0.69 2.29 CPI Consumer Price Index 1.50% 1.43% 2.18% 3 advisor, Vanguard Quantitative Equity Group, closely tracked the indexs performance, consistent with its long tradition of superior index fund management. The markets recovery was broad-based, and all ten market sectors posted gains for the year. The consumer discretionary sector was the indexs top performer for the period, gaining almost 28%. Improved consumer sentiment helped boost consumer stocks across the board, including holdings in media conglomerates, hotels, and restaurants. Retailers also benefited from a better-than-expected back-to-school season and signs that shoppers were opening their wallets as the holidays approached. Stocks in the industrials sector also helped, returning almost 27% for the year. Equipment and machinery companies rose on high demand from emerging markets, most notably China, India, and Latin American countries. Your fund benefited from double-digit gains in the energy and financial sectors. In energy, an increase in oil prices boosted gas companies, while insurance companies, commercial banks, and real estate investment trusts led the way in financials. Returns from stocks in the information technology and consumer staples sectors also helped returns. Long-term performance has been competitive For the ten years ended December 31, Institutional Shares of the Institutional Index Fund generated an average annual return of 1.43%. These results were in line with those of the funds unmanaged benchmark, the S&P 500 Index, which has no transaction costs or operating expenses. The fund significantly outperformed the 0.09% average annual result posted by its large-cap core fund peers for the same period. The peer group is mostly made up of actively managed funds, whose higher costs are a drag on performance. Though at first glance the funds ten-year return may not appear impressive, keep in mind the period that it covers. This ten-year span included double-digit negative stock market returns in 2001 and 2002 as the late-1990s tech stock bubble deflated, as well as the trauma of the 20082009 financial crisis. The funds advisor, Vanguard Quantitative Equity Group, deserves credit for the funds success in tracking its benchmark indexno easy feat during a period of such significant market swings. The advisor is helped in this task by the funds low expenses. Focus on the future rather than the markets swings The past few years have been a period of ups and downs for U.S. stocks, and investors have been forced to endure the 4 markets bumpy ride. While these times have, without a doubt, been nerve-racking, they have also been a good reminder that you shouldnt let market swings influence your organizations long-term investment strategy. Changes have been swift and unpredictable, potentially imposing penalties on investors who chase performance. Its tough to say what lies ahead for stocks in the near future. We cant control the markets; however, we can control how we react to the market during difficult times. As always, we advise clients to develop or maintain a mix of stock, bond, and money market funds tailored to the long-term goals of your organization. We believe that the Institutional Index Fund is a suitable core investment for an institutional portfolio. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer January 11, 2011 Total Returns Ten Years Ended December 31, 2010 Average Annual Return Institutional Index Fund Institutional Shares 1.43% S&P 500 Index 1.41 Large-Cap Core Funds Average -0.09 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. 5 Institutional Index Fund Fund Profile As of December 31, 2010 Share-Class Characteristics Institutional Institutional Shares Plus Shares Ticker Symbol VINIX VIIIX Expense Ratio 1 0.05% 0.025% 30-Day SEC Yield 1.58% 1.60% Portfolio Characteristics DJ U.S. Total S&P 500 Market Fund Index Index Number of Stocks 503 500 3,893 Median Market Cap $47.3B $47.3B $29.6B Price/Earnings Ratio 17.1x 17.1x 18.3x Price/Book Ratio 2.2x 2.2x 2.2x Return on Equity 20.2% 20.2% 18.8% Earnings Growth Rate 6.3% 6.3% 6.2% Dividend Yield 1.9% 1.9% 1.7% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate 4%   Short-Term Reserves -0.1%   Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index Index Consumer Discretionary 10.6% 10.6% 11.9% Consumer Staples 10.6 10.6 9.5 Energy 12.0 12.0 10.6 Financials 16.1 16.1 16.6 Health Care 10.9 10.9 10.7 Industrials 10.9 11.0 11.4 Information Technology 18.8 18.7 18.9 Materials 3.7 3.7 4.5 Telecommunication Services 3.1 3.1 2.7 Utilities 3.3 3.3 3.2 Volatility Measures DJ U.S. Total S&P 500 Market Index Index R-Squared 1.00 1.00 Beta 1.00 0.97 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Exxon Mobil Corp. Integrated Oil & Gas 3.2% Apple Inc. Computer Hardware 2.6 Microsoft Corp. Systems Software 1.8 General Electric Co. Industrial Conglomerates 1.7 Chevron Corp. Integrated Oil & Gas 1.6 International Business IT Consulting & Machines Corp. Other Services 1.6 Procter & Gamble Co. Household Products 1.6 AT&T Inc. Integrated Telecommunication Services 1.5 Johnson & Johnson Pharmaceuticals 1.5 JPMorgan Chase & Co. Diversified Financial Services 1.4 Top Ten 18.5% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated April 29, 2010. For the fiscal year ended December 31, 2010, the expense ratios were 0.05% for Institutional Shares and 0.025% for Institutional Plus Shares. 6 Institutional Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: December 31, 2000, Through December 31, 2010 Initial Investment of $5,000,000 Average Annual Total Returns Periods Ended December 31, 2010 Final Value One Five Ten of a $5,000,000 Year Years Years Investment Institutional Index Fund Institutional Shares 15.05% 2.32% 1.43% $5,762,774 Dow Jones U.S. Total Stock Market Index 17.70 3.17 2.64 6,490,386 S&P 500 Index 15.06 2.29 1.41 5,753,590 Large-Cap Core Funds Average 12.86 1.37 -0.09 4,955,569 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. Final Value One Five Ten of a $200,000,000 Year Years Years Investment Institutional Index Fund Institutional Plus Shares 15.07% 2.35% 1.46% $231,093,215 Dow Jones U.S. Total Stock Market Index 17.70 3.17 2.64 259,615,460 S&P 500 Index 15.06 2.29 1.41 230,143,602 See Financial Highlights for dividend and capital gains information. 7 Institutional Index Fund Fiscal-Year Total Returns (%): December 31, 2000, Through December 31, 2010 8 Institutiona l Index Fund Financia l Statements Statement of Net Assets As of December 31, 2010 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (99.6%) 1 Consumer Discretionar y (10.6%) McDonalds Corp. 8,129,276 624,003 Walt Disney Co. 14,570,188 546,528 * Amazon.com Inc. 2,728,392 491,111 * Ford Motor Co. 28,828,689 484,034 Comcast Corp. Class A 20,624,076 453,111 Home Depot Inc. 12,609,980 442,106 Target Corp. 5,448,431 327,614 Time Warner Inc. 8,535,619 274,591 Lowes Cos. Inc. 10,618,646 266,316 * DIRECTV Class A 6,415,230 256,160 News Corp. Class A 17,572,040 255,849 NIKE Inc. Class B 2,941,738 251,283 Johnson Controls Inc. 5,189,194 198,227 Viacom Inc. Class B 4,651,834 184,259 Starbucks Corp. 5,702,626 183,225 Time Warner Cable Inc. 2,737,344 180,747 Yum! Brands Inc. 3,605,689 176,859 Carnival Corp. 3,313,970 152,807 * priceline.com Inc. 377,789 150,946 TJX Cos. Inc. 3,045,680 135,198 Staples Inc. 5,564,981 126,715 Coach Inc. 2,280,669 126,144 * Kohls Corp. 2,249,918 122,260 Omnicom Group Inc. 2,318,097 106,169 CBS Corp. Class B 5,239,507 99,813 * Bed Bath & Beyond Inc. 1,993,963 98,003 Marriott International Inc. Class A 2,214,362 91,985 * Discovery Communications Inc. Class A 2,187,932 91,237 Starwood Hotels & Resorts Worldwide Inc. 1,467,104 89,171 Best Buy Co. Inc. 2,541,076 87,133 Market Value Shares ($000) McGraw-Hill Cos. Inc. 2,362,422 86,016 Stanley Black & Decker Inc. 1,276,813 85,380 Macys Inc. 3,258,727 82,446 Gap Inc. 3,381,344 74,863 Fortune Brands Inc. 1,174,188 70,745 Mattel Inc. 2,761,393 70,222 * OReilly Automotive Inc. 1,068,873 64,581 Harley-Davidson Inc. 1,812,550 62,841 Limited Brands Inc. 2,035,427 62,549 Cablevision Systems Corp. Class A 1,847,262 62,511 Genuine Parts Co. 1,212,321 62,241 Tiffany & Co. 972,738 60,572 Wynn Resorts Ltd. 581,878 60,422 JC Penney Co. Inc. 1,819,626 58,792 * NetFlix Inc. 333,792 58,647 Ross Stores Inc. 926,975 58,631 VF Corp. 667,819 57,553 * AutoZone Inc. 209,495 57,106 Polo Ralph Lauren Corp. Class A 497,520 55,185 * CarMax Inc. 1,730,435 55,166 Nordstrom Inc. 1,295,385 54,898 Whirlpool Corp. 585,071 51,972 Darden Restaurants Inc. 1,065,290 49,472 Hasbro Inc. 1,048,125 49,450 Family Dollar Stores Inc. 968,790 48,159 Newell Rubbermaid Inc. 2,234,186 40,617 International Game Technology 2,294,958 40,598 Wyndham Worldwide Corp. 1,346,626 40,345 * Interpublic Group of Cos. Inc. 3,761,359 39,946 Abercrombie & Fitch Co. 676,162 38,967 Expedia Inc. 1,552,238 38,946 9 Institutiona l Index Fund Market Value Shares ($000) * Apollo Group Inc. Class A 976,904 38,578 Scripps Networks Interactive Inc. Class A 691,290 35,774 * Urban Outfitters Inc. 988,284 35,390 H&R Block Inc. 2,367,731 28,200 Gannett Co. Inc. 1,833,713 27,671 * GameStop Corp. Class A 1,161,838 26,583 DR Horton Inc. 2,153,698 25,694 Leggett & Platt Inc. 1,123,923 25,580 *,^ Sears Holdings Corp. 338,729 24,981 * Harman International Industries Inc. 534,023 24,725 DeVry Inc. 479,940 23,027 Lennar Corp. Class A 1,224,383 22,957 * Goodyear Tire & Rubber Co. 1,869,810 22,157 * Pulte Group Inc. 2,589,319 19,472 Washington Post Co. Class B 42,275 18,580 * Big Lots Inc. 581,677 17,718 Comcast Corp. Class A Special Shares 844,535 17,575 RadioShack Corp. 876,298 16,203 *,^ AutoNation Inc. 490,019 13,818 Meredith Corp. 280,740 9,728 9,347,854 Consumer Sta pl es (10.6%) Procter & Gamble Co. 21,538,150 1,385,549 Coca-Cola Co. 17,866,779 1,175,098 Philip Morris International Inc. 13,960,749 817,123 Wal-Mart Stores Inc. 15,074,181 812,951 PepsiCo Inc. 12,194,561 796,671 Kraft Foods Inc. 13,440,674 423,516 Altria Group Inc. 16,064,860 395,517 CVS Caremark Corp. 10,455,380 363,533 Colgate-Palmolive Co. 3,714,080 298,501 Walgreen Co. 7,123,425 277,529 Costco Wholesale Corp. 3,326,740 240,224 Kimberly-Clark Corp. 3,137,885 197,812 General Mills Inc. 4,926,954 175,350 Archer-Daniels-Midland Co. 4,916,248 147,881 Sysco Corp. 4,502,209 132,365 HJ Heinz Co. 2,468,209 122,078 Kroger Co. 4,907,378 109,729 Kellogg Co. 1,955,097 99,866 Mead Johnson Nutrition Co. 1,574,227 97,996 Avon Products Inc. 3,302,610 95,974 Lorillard Inc. 1,151,312 94,477 Sara Lee Corp. 4,919,237 86,136 Reynolds American Inc. 2,602,356 84,889 Market Value Shares ($000) ConAgra Foods Inc. 3,383,748 76,405 Estee Lauder Cos. Inc. Class A 873,889 70,523 Clorox Co. 1,073,143 67,908 Coca-Cola Enterprises Inc. 2,607,120 65,256 Safeway Inc. 2,868,858 64,521 Dr Pepper Snapple Group Inc. 1,747,649 61,447 Molson Coors Brewing Co. Class B 1,217,422 61,102 JM Smucker Co. 919,700 60,378 * Whole Foods Market Inc. 1,131,392 57,237 Hershey Co. 1,190,337 56,124 Brown-Forman Corp. Class B 798,693 55,605 Campbell Soup Co. 1,473,952 51,220 McCormick & Co. Inc. 1,023,190 47,609 Tyson Foods Inc. Class A 2,293,565 39,495 * Constellation Brands Inc. Class A 1,368,266 30,307 Hormel Foods Corp. 531,570 27,248 SUPERVALU Inc. 1,633,448 15,730 * Dean Foods Co. 1,402,807 12,401 9,351,281 Energ y (12.0%) Exxon Mobil Corp. 38,799,374 2,837,010 Chevron Corp. 15,484,467 1,412,958 Schlumberger Ltd. 10,498,176 876,598 ConocoPhillips 11,304,893 769,863 Occidental Petroleum Corp. 6,252,492 613,369 Apache Corp. 2,940,693 350,619 Anadarko Petroleum Corp. 3,813,379 290,427 Halliburton Co. 6,998,564 285,751 Devon Energy Corp. 3,323,395 260,920 National Oilwell Varco Inc. 3,228,958 217,147 Marathon Oil Corp. 5,462,600 202,280 Baker Hughes Inc. 3,318,534 189,721 EOG Resources Inc. 1,954,660 178,675 Hess Corp. 2,308,619 176,702 Peabody Energy Corp. 2,074,903 132,752 Chesapeake Energy Corp. 5,031,840 130,375 Spectra Energy Corp. 4,988,000 124,650 Noble Energy Inc. 1,347,395 115,984 Williams Cos. Inc. 4,499,861 111,237 Murphy Oil Corp. 1,480,334 110,359 Valero Energy Corp. 4,357,071 100,736 * Southwestern Energy Co. 2,668,597 99,886 * Cameron International Corp. 1,866,593 94,692 Consol Energy Inc. 1,737,919 84,706 * FMC Technologies Inc. 921,276 81,911 10 Institutiona l Index Fund Market Value Shares ($000) Pioneer Natural Resources Co. 893,473 77,571 El Paso Corp. 5,418,599 74,560 * Newfield Exploration Co. 1,030,258 74,292 * Denbury Resources Inc. 3,075,797 58,717 Range Resources Corp. 1,231,857 55,409 * Nabors Industries Ltd. 2,196,305 51,525 EQT Corp. 1,147,818 51,468 QEP Resources Inc. 1,351,567 49,075 Massey Energy Co. 786,017 42,170 Helmerich & Payne Inc. 815,756 39,548 Sunoco Inc. 925,365 37,301 Diamond Offshore Drilling Inc. 533,587 35,681 * Rowan Cos. Inc. 968,721 33,818 Cabot Oil & Gas Corp. 797,907 30,201 * Tesoro Corp. 1,102,032 20,432 10,581,096 Financia l s (16.0%) JPMorgan Chase & Co. 30,078,888 1,275,946 Wells Fargo & Co. 40,386,139 1,251,566 * Citigroup Inc. 223,524,239 1,057,270 Bank of America Corp. 77,599,455 1,035,177 * Berkshire Hathaway Inc. Class B 12,176,111 975,428 Goldman Sachs Group Inc. 3,933,779 661,504 US Bancorp 14,760,550 398,092 American Express Co. 8,058,364 345,865 Morgan Stanley 11,640,997 316,751 MetLife Inc. 6,973,555 309,905 Bank of New York Mellon Corp. 9,544,795 288,253 PNC Financial Services Group Inc. 4,045,885 245,666 Simon Property Group Inc. 2,253,803 224,231 Prudential Financial Inc. 3,734,684 219,263 Aflac Inc. 3,626,226 204,628 Travelers Cos. Inc. 3,532,252 196,782 State Street Corp. 3,862,985 179,011 CME Group Inc. 515,670 165,917 ACE Ltd. 2,611,605 162,572 Capital One Financial Corp. 3,516,054 149,643 BB&T Corp. 5,338,181 140,341 Chubb Corp. 2,346,414 139,940 Allstate Corp. 4,141,285 132,024 Charles Schwab Corp. 7,631,135 130,569 T Rowe Price Group Inc. 1,973,321 127,358 Franklin Resources Inc. 1,120,407 124,600 AON Corp. 2,538,704 116,806 Market Value Shares ($000) Marsh & McLennan Cos. Inc. 4,181,833 114,331 Equity Residential 2,188,824 113,709 SunTrust Banks Inc. 3,847,233 113,532 Ameriprise Financial Inc. 1,908,158 109,814 Public Storage 1,074,770 109,003 Vornado Realty Trust 1,251,083 104,253 Northern Trust Corp. 1,863,719 103,269 HCP Inc. 2,803,601 103,144 Progressive Corp. 5,105,684 101,450 Loews Corp. 2,434,207 94,715 Boston Properties Inc. 1,078,135 92,827 Host Hotels & Resorts Inc. 5,124,467 91,574 * Berkshire Hathaway Inc. Class A 759 91,422 Hartford Financial Services Group Inc. 3,420,878 90,619 Fifth Third Bancorp 6,127,578 89,953 Invesco Ltd. 3,555,659 85,549 Principal Financial Group Inc. 2,465,253 80,269 M&T Bank Corp. 918,685 79,972 Weyerhaeuser Co. 4,124,230 78,072 Discover Financial Services 4,190,765 77,655 AvalonBay Communities Inc. 656,358 73,873 Lincoln National Corp. 2,437,600 67,790 Regions Financial Corp. 9,666,091 67,663 * IntercontinentalExchange Inc. 562,956 67,076 Ventas Inc. 1,208,974 63,447 ProLogis 4,378,986 63,233 *,^ American International Group Inc. 1,077,634 62,093 NYSE Euronext 2,008,596 60,218 KeyCorp 6,775,695 59,965 Unum Group 2,440,658 59,113 Comerica Inc. 1,358,227 57,371 Kimco Realty Corp. 3,124,094 56,359 XL Group plc Class A 2,487,495 54,277 Health Care REIT Inc. 1,116,926 53,210 Hudson City Bancorp Inc. 4,052,651 51,631 * Genworth Financial Inc. Class A 3,767,886 49,510 * SLM Corp. 3,737,072 47,050 Plum Creek Timber Co. Inc. 1,243,771 46,579 * CB Richard Ellis Group Inc. Class A 2,236,505 45,804 11 Institutiona l Index Fund Market Value Shares ($000) Huntington Bancshares Inc. 6,642,815 45,636 Leucadia National Corp. 1,516,826 44,261 Legg Mason Inc. 1,177,519 42,709 Moodys Corp. 1,568,122 41,618 Peoples United Financial Inc. 2,839,453 39,781 Cincinnati Financial Corp. 1,252,456 39,690 Torchmark Corp. 614,331 36,700 Zions Bancorporation 1,365,760 33,092 Assurant Inc. 817,759 31,500 Marshall & Ilsley Corp. 4,051,910 28,039 * NASDAQ OMX Group Inc. 1,141,653 27,069 * E*Trade Financial Corp. 1,525,346 24,406 * First Horizon National Corp. 2,008,011 23,654 Apartment Investment & Management Co. 900,928 23,280 ^ Federated Investors Inc. Class B 705,167 18,454 Janus Capital Group Inc. 1,414,491 18,346 14,124,737 Hea l th Care (10.9%) Johnson & Johnson 21,130,825 1,306,942 Pfizer Inc. 61,631,923 1,079,175 Merck & Co. Inc. 23,705,735 854,355 Abbott Laboratories 11,894,289 569,855 * Amgen Inc. 7,269,984 399,122 Bristol-Myers Squibb Co. 13,170,670 348,759 Medtronic Inc. 8,309,271 308,191 UnitedHealth Group Inc. 8,463,561 305,619 Eli Lilly & Co. 7,808,275 273,602 Baxter International Inc. 4,483,960 226,978 * Gilead Sciences Inc. 6,247,055 226,393 * Express Scripts Inc. 4,055,505 219,200 * Celgene Corp. 3,621,429 214,171 * Medco Health Solutions Inc. 3,265,685 200,089 * WellPoint Inc. 3,028,737 172,214 * Thermo Fisher Scientific Inc. 3,058,520 169,320 Allergan Inc. 2,366,268 162,492 Becton Dickinson and Co. 1,769,527 149,560 * Genzyme Corp. 1,992,894 141,894 Stryker Corp. 2,628,053 141,126 McKesson Corp. 1,947,349 137,054 * Biogen Idec Inc. 1,833,779 122,955 * St. Jude Medical Inc. 2,638,176 112,782 * Agilent Technologies Inc. 2,665,390 110,427 Cardinal Health Inc. 2,685,271 102,873 Aetna Inc. 3,078,852 93,936 * Boston Scientific Corp. 11,697,148 88,547 Market Value Shares ($000) * Zimmer Holdings Inc. 1,519,419 81,562 * Life Technologies Corp. 1,436,943 79,750 * Intuitive Surgical Inc. 302,371 77,936 CIGNA Corp. 2,084,834 76,430 AmerisourceBergen Corp. Class A 2,126,662 72,562 * Hospira Inc. 1,285,742 71,603 * Humana Inc. 1,295,305 70,905 * Mylan Inc. 3,349,172 70,768 * Forest Laboratories Inc. 2,197,983 70,292 * Laboratory Corp. of America Holdings 782,682 68,813 CR Bard Inc. 714,980 65,614 * Varian Medical Systems Inc. 915,717 63,441 Quest Diagnostics Inc. 1,088,465 58,745 * Waters Corp. 702,893 54,622 * DaVita Inc. 748,114 51,986 * Cerner Corp. 548,420 51,957 * Watson Pharmaceuticals Inc. 964,403 49,811 * CareFusion Corp. 1,715,761 44,095 DENTSPLY International Inc. 1,090,447 37,261 * Cephalon Inc. 577,409 35,638 * Coventry Health Care Inc. 1,139,766 30,090 * Tenet Healthcare Corp. 3,726,464 24,930 PerkinElmer Inc. 908,709 23,463 Patterson Cos. Inc. 744,417 22,802 9,592,707 Industria l s (10.8%) General Electric Co. 81,981,752 1,499,446 United Technologies Corp. 7,105,133 559,316 United Parcel Service Inc. Class B 7,609,349 552,287 3M Co. 5,500,530 474,696 Caterpillar Inc. 4,883,820 457,419 Boeing Co. 5,644,586 368,366 Union Pacific Corp. 3,794,606 351,608 Emerson Electric Co. 5,791,432 331,096 Honeywell International Inc. 6,003,148 319,127 Deere & Co. 3,261,460 270,864 FedEx Corp. 2,421,086 225,185 General Dynamics Corp. 2,906,621 206,254 Illinois Tool Works Inc. 3,816,122 203,781 Danaher Corp. 4,126,321 194,639 CSX Corp. 2,879,310 186,032 Norfolk Southern Corp. 2,796,088 175,650 Cummins Inc. 1,522,152 167,452 PACCAR Inc. 2,806,295 161,138 12 Institutiona l Index Fund Market Value Shares ($000) Lockheed Martin Corp. 2,272,348 158,860 Tyco International Ltd. 3,766,216 156,072 Precision Castparts Corp. 1,097,445 152,775 Northrop Grumman Corp. 2,246,873 145,552 Waste Management Inc. 3,661,272 134,991 Eaton Corp. 1,295,100 131,466 Raytheon Co. 2,784,117 129,016 Ingersoll-Rand plc 2,493,242 117,407 Parker Hannifin Corp. 1,241,546 107,145 CH Robinson Worldwide Inc. 1,277,590 102,450 Fluor Corp. 1,375,901 91,167 Expeditors International of Washington Inc. 1,634,195 89,227 Goodrich Corp. 964,810 84,971 Dover Corp. 1,437,466 84,020 Rockwell Automation Inc. 1,091,201 78,250 Southwest Airlines Co. 5,749,128 74,624 ITT Corp. 1,412,946 73,629 Republic Services Inc. Class A 2,365,552 70,635 Rockwell Collins Inc. 1,207,052 70,323 Fastenal Co. 1,134,554 67,971 WW Grainger Inc. 446,468 61,662 L-3 Communications Holdings Inc. 871,115 61,405 Roper Industries Inc. 728,579 55,685 * Stericycle Inc. 658,236 53,264 Flowserve Corp. 429,709 51,230 Textron Inc. 2,115,562 50,012 * Jacobs Engineering Group Inc. 970,474 44,496 Pall Corp. 886,487 43,952 Iron Mountain Inc. 1,540,218 38,521 Pitney Bowes Inc. 1,560,586 37,735 Avery Dennison Corp. 828,628 35,084 Masco Corp. 2,751,283 34,831 Robert Half International Inc. 1,129,301 34,557 Equifax Inc. 947,086 33,716 * Quanta Services Inc. 1,653,975 32,947 Dun & Bradstreet Corp. 382,282 31,382 RR Donnelley & Sons Co. 1,583,321 27,661 Cintas Corp. 970,186 27,126 Snap-On Inc. 446,395 25,257 Ryder System Inc. 398,298 20,966 * Raytheon Co. Warrants Exp. 06/16/2011 20,998 183 9,626,579 Market Value Shares ($000) Information Techno l og y (18.6%) * Apple Inc. 7,058,117 2,276,666 Microsoft Corp. 57,930,059 1,617,407 International Business Machines Corp. 9,559,228 1,402,912 * Google Inc. Class A 1,919,180 1,139,935 Oracle Corp. 29,784,285 932,248 Intel Corp. 42,919,563 902,598 * Cisco Systems Inc. 42,648,491 862,779 Hewlett-Packard Co. 17,449,115 734,608 QUALCOMM Inc. 12,447,534 616,028 * EMC Corp. 15,853,828 363,053 Texas Instruments Inc. 9,034,706 293,628 Visa Inc. Class A 3,749,664 263,901 * eBay Inc. 8,827,985 245,683 Corning Inc. 12,025,820 232,339 Automatic Data Processing Inc. 3,795,219 175,643 * Dell Inc. 12,922,222 175,096 * Cognizant Technology Solutions Corp. Class A 2,335,299 171,154 Mastercard Inc. Class A 745,256 167,019 * Yahoo! Inc. 10,030,174 166,802 * Motorola Inc. 18,078,032 163,968 * NetApp Inc. 2,781,090 152,849 Broadcom Corp. Class A 3,504,336 152,614 * Juniper Networks Inc. 4,025,967 148,639 Applied Materials Inc. 10,280,823 144,446 Xerox Corp. 10,674,407 122,969 * Adobe Systems Inc. 3,914,585 120,491 * Salesforce.com Inc. 910,017 120,122 * Intuit Inc. 2,151,199 106,054 * Symantec Corp. 5,973,325 99,993 * Citrix Systems Inc. 1,445,024 98,854 Western Union Co. 5,046,986 93,722 * SanDisk Corp. 1,804,578 89,976 Analog Devices Inc. 2,298,231 86,574 Altera Corp. 2,405,260 85,579 * F5 Networks Inc. 622,225 80,989 Paychex Inc. 2,477,067 76,566 CA Inc. 2,952,822 72,167 Amphenol Corp. Class A 1,343,709 70,921 * NVIDIA Corp. 4,471,057 68,854 * Fiserv Inc. 1,144,494 67,022 * Red Hat Inc. 1,466,639 66,952 * Autodesk Inc. 1,749,915 66,847 * Akamai Technologies Inc. 1,403,215 66,021 * BMC Software Inc. 1,367,345 64,457 Linear Technology Corp. 1,734,661 60,002 * Western Digital Corp. 1,768,454 59,951 Computer Sciences Corp. 1,188,840 58,966 Xilinx Inc. 1,994,119 57,790 13 Institutiona l Index Fund Market Value Shares ($000) Fidelity National Information Services Inc. 2,038,178 55,826 * McAfee Inc. 1,186,256 54,935 *,^ First Solar Inc. 415,629 54,090 * Teradata Corp. 1,289,105 53,060 * Micron Technology Inc. 6,593,463 52,880 KLA-Tencor Corp. 1,285,700 49,679 Microchip Technology Inc. 1,437,788 49,187 Harris Corp. 987,222 44,721 VeriSign Inc. 1,323,619 43,243 * Electronic Arts Inc. 2,553,791 41,831 * FLIR Systems Inc. 1,217,183 36,211 * Advanced Micro Devices Inc. 4,394,854 35,950 * SAIC Inc. 2,253,456 35,740 Jabil Circuit Inc. 1,504,456 30,224 * LSI Corp. 4,731,644 28,342 National Semiconductor Corp. 1,838,671 25,300 * JDS Uniphase Corp. 1,708,880 24,745 Molex Inc. 1,060,336 24,091 * Monster Worldwide Inc. 998,105 23,585 * Novellus Systems Inc. 694,236 22,438 * Lexmark International Inc. Class A 604,802 21,059 * MEMC Electronic Materials Inc. 1,750,740 19,713 * Compuware Corp. 1,686,083 19,677 * Teradyne Inc. 1,396,421 19,606 Total System Services Inc. 1,256,604 19,327 Tellabs Inc. 2,839,988 19,255 * Novell Inc. 2,706,709 16,024 * QLogic Corp. 813,263 13,842 16,398,435 M ateria l s (3.7%) Freeport-McMoRan Copper & Gold Inc. 3,623,203 435,111 EI du Pont de Nemours & Co. 7,024,383 350,376 Dow Chemical Co. 8,931,270 304,914 Monsanto Co. 4,127,415 287,433 Newmont Mining Corp. 3,794,028 233,067 Praxair Inc. 2,357,525 225,073 Air Products & Chemicals Inc. 1,648,895 149,967 Alcoa Inc. 7,859,936 120,964 Nucor Corp. 2,429,580 106,464 PPG Industries Inc. 1,254,479 105,464 International Paper Co. 3,366,329 91,699 Ecolab Inc. 1,786,370 90,069 Market Value Shares ($000) Cliffs Natural Resources Inc. 1,042,382 81,316 CF Industries Holdings Inc. 547,365 73,976 United States Steel Corp. 1,105,187 64,565 Sigma-Aldrich Corp. 933,508 62,134 Sherwin-Williams Co. 689,449 57,741 Eastman Chemical Co. 555,137 46,676 Ball Corp. 679,792 46,260 FMC Corp. 558,321 44,604 Vulcan Materials Co. 988,087 43,832 Allegheny Technologies Inc. 758,791 41,870 * Owens-Illinois Inc. 1,255,815 38,554 Airgas Inc. 574,180 35,863 International Flavors & Fragrances Inc. 613,729 34,117 MeadWestvaco Corp. 1,291,233 33,779 Sealed Air Corp. 1,225,474 31,188 Bemis Co. Inc. 830,413 27,121 AK Steel Holding Corp. 846,914 13,864 * Titanium Metals Corp. 693,747 11,919 3,289,980 Te l ecommunication Services (3.1%) AT&T Inc. 45,473,988 1,336,026 Verizon Communications Inc. 21,750,520 778,234 * American Tower Corp. Class A 3,070,836 158,578 CenturyLink Inc. 2,333,545 107,740 Qwest Communications International Inc. 13,410,308 102,052 * Sprint Nextel Corp. 22,985,552 97,229 Frontier Communications Corp. 7,648,126 74,416 Windstream Corp. 3,722,456 51,891 * MetroPCS Communications Inc. 2,012,919 25,423 2,731,589 Uti l ities (3.3%) Southern Co. 6,453,271 246,709 Exelon Corp. 5,089,390 211,922 Dominion Resources Inc. 4,466,927 190,827 Duke Energy Corp. 10,192,136 181,522 NextEra Energy Inc. 3,199,879 166,362 PG&E Corp. 3,016,971 144,332 American Electric Power Co. Inc. 3,695,706 132,972 Public Service Enterprise Group Inc. 3,893,169 123,842 Consolidated Edison Inc. 2,235,746 110,826 Entergy Corp. 1,392,167 98,607 Progress Energy Inc. 2,254,185 98,012 14 Institutiona l Index Fund Market Value Shares ($000) PPL Corp. 3,718,959 97,883 Sempra Energy 1,847,315 96,947 Edison International 2,507,212 96,778 FirstEnergy Corp. 2,345,767 86,840 Xcel Energy Inc. 3,540,650 83,382 * AES Corp. 5,094,439 62,050 DTE Energy Co. 1,301,485 58,983 Wisconsin Energy Corp. 899,656 52,954 Ameren Corp. 1,845,730 52,031 CenterPoint Energy Inc. 3,256,768 51,196 Constellation Energy Group Inc. 1,537,703 47,100 Oneok Inc. 819,618 45,464 Northeast Utilities 1,356,970 43,260 NiSource Inc. 2,135,776 37,632 * NRG Energy Inc. 1,897,027 37,068 SCANA Corp. 868,972 35,280 CMS Energy Corp. 1,876,936 34,911 Pinnacle West Capital Corp. 834,343 34,584 Allegheny Energy Inc. 1,304,240 31,615 Pepco Holdings Inc. 1,722,946 31,444 TECO Energy Inc. 1,648,091 29,336 Integrys Energy Group Inc. 595,459 28,886 Nicor Inc. 350,557 17,500 2,899,057 Tota l Common Stocks (Cost $78,703,137) Market Value Shares ($000) Tem p orar y Cash Investments (0.4%) 1 M one y M arket Fund (0.4%) 2,3 Vanguard Market Liquidity Fund, 0.211% 324,838,995 324,839 Face Amount ($000) U.S. Government and Agenc y Ob l igations (0.0%) 4,5 Fannie Mae Discount Notes, 0.321%0.341%, 3/1/11 30,000 29,989 4 Freddie Mac Discount Notes, 0.195%, 3/14/11 2,000 1,999 4,5 Freddie Mac Discount Notes, 0.220%, 3/15/11 3,000 2,999 4 Freddie Mac Discount Notes, 0.185%, 3/28/11 5,000 4,997 39,984 Tota l Tem p orar y Cash Investments (Cost $364,818) Tota l Investments (100.0%) (Cost $79,067,955) Other Assets and Liabi l ities (0.0%) Other Assets 634,961 Liabilities 3 (614,591) 20,370 Net Assets (100%) 15 Institutiona l Index Fund At December 31, 2010, net assets consisted of: Amount ($000) Paid-in Capital 80,147,219 Undistributed Net Investment Income 10,218 Accumulated Net Realized Losses (1,074,543) Unrealized Appreciation (Depreciation) Investment Securities 9,240,183 Futures Contracts 5,431 Net Assets Institutiona l SharesNet Assets A ppl icab l e to 475,502,119 outstanding $.001 p ar va l ue shares of beneficia l interest (un l imited authorization) 54,685,567 Net Asset Va l ue Per Share Institutiona l Shares Institutiona l P l us SharesNet Assets A ppl icab l e to 292,521,390 outstanding $.001 p ar va l ue shares of beneficia l interest (un l imited authorization) 33,642,941 Net Asset Va l ue Per Share Institutiona l P l us Shares See Note A in Notes to Financial Statements. * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $97,296,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the funds effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $100,487,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $32,988,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. See accompanying Notes, which are an integral part of the Financial Statements. 16 Institutiona l Index Fund Statement of O p erations Year Ended December 31, 2010 ($000) Investment Income Income Dividends 1,556,437 Interest 1 609 Security Lending 4,583 Total Income 1,561,629 Ex p enses The Vanguard GroupNote B Management and AdministrativeInstitutional Shares 23,815 Management and AdministrativeInstitutional Plus Shares 6,678 Total Expenses 30,493 Net Investment Income 1,531,136 Rea l ized Net Gain (Loss) Investment Securities Sold 333,864 Futures Contracts 28,827 Rea l ized Net Gain (Loss) 362,691 Change in Unrea l ized A pp reciation (De p reciation) Investment Securities 9,243,079 Futures Contracts 4,383 Change in Unrea l ized A pp reciation (De p reciation) 9,247,462 Net Increase (Decrease) in Net Assets Resu l ting from O p erations 1 Interest income from an affiliated company of the fund was $517,000. See accompanying Notes, which are an integral part of the Financial Statements. 17 Institutiona l Index Fund Statement of Changes in Net Assets Year Ended December 31, 2010 2009 ($000) ($000) Increase (Decrease) in Net Assets O p erations Net Investment Income 1,531,136 1,452,497 Realized Net Gain (Loss) 362,691 3,285,180 Change in Unrealized Appreciation (Depreciation) 9,247,462 9,830,915 Net Increase (Decrease) in Net Assets Resulting from Operations 11,141,289 14,568,592 Distributions Net Investment Income Institutional Shares (973,854) (922,489) Institutional Plus Shares (557,036) (529,650) Realized Capital Gain Institutional Shares   Institutional Plus Shares   Total Distributions (1,530,890) (1,452,139) Ca p ita l Share Transactions Institutional Shares 4,204,043 4,601,659 Institutional Plus Shares 5,345,988 2,263,207 Net Increase (Decrease) from Capital Share Transactions 9,550,031 6,864,866 Total Increase (Decrease) 19,160,430 19,981,319 Net Assets Beginning of Period End of Period 1 1 Net AssetsEnd of Period includes undistributed net investment income of $10,218,000 and $9,972,000. See accompanying Notes, which are an integral part of the Financial Statements. 18 Institutiona l Index Fund Financia l High l ights Institutiona l Shares For a Share Outstanding Year Ended December 31, Throughout Each Period 2010 2009 2008 2007 2006 Net Asset Va l ue, Beginning of Period Investment O p erations Net Investment Income 2.118 2.207 2.521 2.560 2.240 Net Realized and Unrealized Gain (Loss) on Investments 13.032 19.441 (51.599) 4.550 15.580 Total from Investment Operations 15.150 21.648 (49.078) 7.110 17.820 Distributions Dividends from Net Investment Income (2.120) (2.208) (2.522) (2.560) (2.240) Distributions from Realized Capital Gains      Total Distributions (2.120) (2.208) (2.522) (2.560) (2.240) Net Asset Va l ue, End of Period Tota l Return 15.05% 26.63% -36.95% 5.47% 15.78% Ratios/Su ppl ementa l Data Net Assets, End of Period (Millions) $54,686 $44,401 $31,543 $45,847 $45,243 Ratio of Total Expenses to Average Net Assets 0.05% 0.05% 0.05% 0.05% 0.05% Ratio of Net Investment Income to Average Net Assets 2.05% 2.56% 2.28% 1.90% 1.87% Portfolio Turnover Rate 1 4% 11% 7% 7% 8% 1 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 19 Institutiona l Index Fund Financia l High l ights Institutiona l P l us Shares For a Share Outstanding Year Ended December 31, Throughout Each Period 2010 2009 2008 2007 2006 Net Asset Va l ue, Beginning of Period Investment O p erations Net Investment Income 2.144 2.229 2.548 2.597 2.269 Net Realized and Unrealized Gain (Loss) on Investments 13.031 19.441 (51.598) 4.548 15.580 Total from Investment Operations 15.175 21.670 (49.050) 7.145 17.849 Distributions Dividends from Net Investment Income (2.145) (2.230) (2.550) (2.595) (2.269) Distributions from Realized Capital Gains      Total Distributions (2.145) (2.230) (2.550) (2.595) (2.269) Net Asset Va l ue, End of Period Tota l Return 15.07% 26.66% -36.94% 5.50% 15.81% Ratios/Su ppl ementa l Data Net Assets, End of Period (Millions) $33,643 $24,767 $17,643 $25,776 $20,294 Ratio of Total Expenses to Average Net Assets 0.025% 0.025% 0.025% 0.025% 0.025% Ratio of Net Investment Income to Average Net Assets 2.08% 2.59% 2.30% 1.93% 1.90% Portfolio Turnover Rate 1 4% 11% 7% 7% 8% 1 Excludes the value of portfolio securities received or delivered as a result of in-kind purchases or redemptions of the funds capital shares. See accompanying Notes, which are an integral part of the Financial Statements. 20 Institutiona l Index Fund Notes to Financia l Statements Vanguard Institutional Index Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares, Institutional Shares and Institutional Plus Shares, to investors who invest minimum amounts of $5 million and $200 million, respectively. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the funds tax positions taken for all open federal income tax years (December 31, 20072010), and has concluded that no provision for federal income tax is required in the funds financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 21 Institutiona l Index Fund 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Class-specific shareholder servicing fees are charged to each class at the contractual rate. Income, expenses not attributable to a specific class, and realized and unrealized gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group provides investment advisory, corporate management, administrative, marketing, and distribution services and pays for all other operating expenses, except for taxes, in return for a fee calculated at an annual percentage rate of the average net assets of the fund, or, for shareholder services, each class of shares. The funds trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Leve l 1 
